MEMORANDUM **
Keith D. Gilbert appeals pro se the district court’s order refusing to file his complaint pursuant to a vexatious litigant order. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion an application of a vexatious litigant order. Cf. Moy v. United States, 906 F.2d 467, 469 (9th Cir.1990). We affirm.
In a prior appeal, this court affirmed the district court’s imposition of a vexatious litigant order barring Gilbert from filing actions against the City of Seattle or any of its agents or employees without first obtaining permission of the district court. Because Gilbert’s contentions on appeal indicate that his complaint involved - the same allegations and the same parties for which the vexatious litigant order was issued, the district court properly denied his request to file a new civil case. See West v. Procunier, 452 F.2d 645, 646 (9th Cir.1971).
Gilbert’s contention of judicial bias is without merit because it is based solely on his disagreement with the district court judge’s decision. See Liteky v. United States, 510 U.S. 540, 554-55, 114 S.Ct. 1147, 127 L.Ed.2d 474 (1994).
We deny Gilbert’s motion filed October 19, 2000.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.